Case 18-66540-lrc         Doc 14      Filed 10/15/18 Entered 10/15/18 17:48:58                 Desc Main
                                      Document      Page 1 of 6


                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

IN RE:                                                :    CHAPTER 7
                                                      :
QUENTIN BARRETT,                                      :    CASE NO. 18-66540-LRC
                                                      :
         Debtor.                                      :
                                                      :
                                                      :
NATIONSTAR MORTGAGE LLC D/B/A MR.                     :    CONTESTED MATTER
COOPER,                                               :
                                                      :
         Movant.                                      :
                                                      :
vs.
                                                      :
QUENTIN BARRETT,
                                                      :
JORDAN E. LUBIN, Trustee
                                                      :
         Respondents.                                 :

              NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY


         Movant has filed documents with the court to obtain relief from the automatic stay.

         YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and
         discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
         an attorney, you may wish to consult one.

         If you do not want the court to grant relief from the automatic stay or if you want the court to
         consider your views on the motion, then you or your attorney shall attend the hearing scheduled
         to be held on

          November 29, 2018
         ___________________       10:00 AM at the United States Bankruptcy Court, 75 Ted
                              at ___________
         Turner Drive S.W., Courtroom __________,
                                        1204      Atlanta, Georgia 30303.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
         relief sought in the motion and may enter an order granting relief.

         You may also file a written response to the pleading with the Clerk at the address stated below,
         but you are not required to do so. If you file a written response, you must attach a certificate
         stating when, how and on whom (including addresses) you served the response. Send your
         response so that it is received by the Clerk at least two business days before the hearing.

         If a hearing on the motion for relief from the automatic stay cannot be held within thirty (30)
         days, Movant waives the requirement for holding a preliminary hearing within thirty days of
         filing the motion and agrees to a hearing on the earliest possible date. Movant consents to the
         automatic stay remaining in effect until the Court orders otherwise.
Case 18-66540-lrc    Doc 14     Filed 10/15/18 Entered 10/15/18 17:48:58           Desc Main
                                Document      Page 2 of 6



     The address of the Clerk's Office is: Clerk, 75 Ted Turner Drive S.W., Suite 1340, Atlanta,
     Georgia 30303. You must also send a copy of your response to the undersigned at the address
     stated below.


     Dated this: 10/15/2018



                                            /s/ Michael J. McCormick
                                            Michael J. McCormick, GA BAR NO.
                                            485749
                                            Attorney for Movant
                                            McCalla Raymer Leibert Pierce, LLC
                                            1544 Old Alabama Road
                                            Roswell, Georgia 30076
                                            678-281-3918
                                            Michael.McCormick@mccalla.com
Case 18-66540-lrc        Doc 14     Filed 10/15/18 Entered 10/15/18 17:48:58         Desc Main
                                    Document      Page 3 of 6


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                             ) CHAPTER 7
                                                   )
QUENTIN BARRETT,                                   ) CASE NO. 18-66540-LRC
                                                   )
         Debtor.                                   )
                                                   )
                                                   )
NATIONSTAR MORTGAGE LLC D/B/A                      ) CONTESTED MATTER
MR. COOPER,                                        )
                                                   )
         Movant.                                   )
                                                   )
vs.                                                )
QUENTIN BARRETT,                                   )
JORDAN E. LUBIN, Trustee                           )

         Respondents.


                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW Movant and shows this Court the following:

                                                  1.

         This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

automatic stay for all purposes allowed by law and the contract between the parties, including,

but not limited to, the right to foreclose on certain real property.

                                                  2.

         Movant is the servicer of a loan secured by certain real property in which Debtor claims

an interest. A copy of the Security Deed is attached hereto and made a part hereof. Said real

property is security for a promissory note, and is commonly known as 4251 Fiddlers Bnd.,

Loganville, Georgia 30052 (the “Property”).
Case 18-66540-lrc         Doc 14   Filed 10/15/18 Entered 10/15/18 17:48:58           Desc Main
                                   Document      Page 4 of 6


                                                3.

       Attached are redacted copies of any documents that support the claim, such as promissory

notes, purchase order, invoices, itemized statements of running accounts, contracts, judgments,

mortgages, and security agreements in support of right to seek a lift of the automatic stay and

foreclose if necessary.

                                                4.

       Debtor is in default of the monthly installments pursuant to the terms of the Note and

subsequent Loan Modification Agreement. As of October 3, 2018, Debtor is delinquent for eight

(8) payments (March, 2018 through October, 2018), pursuant to the terms of the Note and

subsequent Loan Modification Agreement.

                                                5.

       As of October 3, 2018, the unpaid principal balance is $111,669.78, and interest is due

thereon in accordance with the Note and subsequent Loan Modification Agreement.

                                                6.

       Because of Debtor's default and clear inability to make all required payments, Movant is

not adequately protected and shows that there is cause for relief from the automatic stay.

                                                7.

       Because there may be little or no equity in the property which could benefit the Estate,

the Trustee’s interest should be deemed abandoned.

                                                8.

       Because the Security Deed so provides, Movant is entitled to its attorney's fees.

                                                9.

       Movant requests it be permitted to contact the Debtor via telephone or written
Case 18-66540-lrc        Doc 14     Filed 10/15/18 Entered 10/15/18 17:48:58           Desc Main
                                    Document      Page 5 of 6


correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

other potential loan workouts or loss mitigation agreements.

       WHEREFORE, Movant prays (1) for an Order modifying the automatic stay, authorizing

Movant, its successors and assigns, to proceed with the exercise of its private power of sale and

to foreclose under its Security Deed and appropriate state statutes; (2) for an award of reasonable

attorney’s fees; (3) that Movant, at its option, be permitted to contact the Debtor via telephone or

written correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any

other potential loan workouts or loss mitigation agreements; (4) for waiver of Bankruptcy Rule

4001 (a)(3); and (5) for such other and further relief as is just and equitable.


                                               /s/ Michael J. McCormick
                                               Michael J. McCormick, Georgia BAR NO.
                                               485749
                                               Attorney for Movant
                                               McCalla Raymer Leibert Pierce, LLC
                                               1544 Old Alabama Road
                                               Roswell, Georgia 30076
                                               678-281-3918
                                               866-894-4211
                                               Michael.McCormick@mccalla.com
Case 18-66540-lrc      Doc 14    Filed 10/15/18 Entered 10/15/18 17:48:58           Desc Main
                                 Document      Page 6 of 6


                                            BANKRUPTCY CASE NO. 18-66540-LRC

                                            CHAPTER 7

                                 CERTIFICATE OF SERVICE

       I, Michael J. McCormick, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, Georgia 30076-2102, certify:

        That on the date below, I served a copy of the within NOTICE OF ASSIGNMENT OF
HEARING, together with the MOTION FOR RELIEF FROM THE AUTOMATIC STAY filed in
this bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, postage prepaid, unless another manner of service is expressly indicated:

Quentin Barrett, Debtor Pro Se
4251 Fiddlers Bend
Loganville, GA 30052

Jordan E. Lubin, Trustee                    (served via email at jordan.lubin@laslawgroup.com)
Lubin Law, P.C.
Building 2
8325 Dunwoody Place
Atlanta, GA 30350-3307

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on: By: 10/15/2018             /s/ Michael J. McCormick
                    (date)              Michael J. McCormick Georgia BAR NO. 485749
                                        Attorney for Movant
